DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/409,986, filed May 13, 2019, now US Patent 11,099,927, which is a continuation of Application Number 15/002,244, filed January 20, 2016, now US Patent 10,289,475, all having the same inventor.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 of U.S. Patent No. 15/002,244.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, patent 10,289,475 claim 2 anticipates claim 1 of instant as demonstrated by the following table:
Instant Application
U.S. 10,289,475
comments
1. A memory system comprising: a first memory; an interface circuit configured to receive
1. A memory system comprising: a first memory; an interface circuit configured to receive
Same
information
a first request and a second request
1st & 2nd requests are information
from an external device,
from an external device; 
same
the information including time information relating to performing of an error correction in the memory system;

See claim 2 below

a second memory configured to store information specifying a plurality of modes of error correction, each of the plurality of modes of error correction corresponding to one of a plurality of kinds of error correction which the memory system is capable of performing on data in the first memory;
See same respective limitation in highlighted text of instant below
and a processor circuitry configured to select a mode among a first plurality of modes
and a processor circuitry configured to: select a mode among the plurality of modes
same
of error correction based on the received information,
in response to the first request,
1st request is received information. Based on and in response are same.
and perform, on data read from the first memory, an error correction corresponding to the selected mode,
and perform, on data read from the first memory, error correction corresponding to the selected mode;
same
the first plurality of modes of error correction being a plurality of kinds of error correction which the memory system is capable of performing.

See same respective limitation in highlighted text of patent above

and transmit the stored information of the plurality of modes to the external device in response to the second request.


2. The memory system according to claim 1, wherein the


stored information of the plurality of modes includes correction capabilities or correction processing times for error correction corresponding to the plurality of modes.
Teaches said time information



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 3 and 7, the term “the mode among the second plurality of modes” lacks sufficient antecedent basis in the claim. A selected mode is declared earlier, but not from the second plurality. It is suggested it be amended to “a mode among the second plurality of modes”.
Dependent claims inherit rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 2015/0121167 A1).
For claim 1, Goodman teaches a memory system comprising: a first memory; an interface circuit configured to receive information from an external device (see figures 1-2 and associated paragraphs: view block 18 as said first memory; view block 16 as said interface; view processor(s) 12i or master 60 as said device which is external to interface and memory blocks), the information including time information relating to performing of an error correction in the memory system (see abstract, figure 2, and other locations: retry command includes latency selection; latency is time information); and a processor circuitry configured to select a mode among a first plurality of modes of error correction based on the received information (see figure 2 and other locations: modes 52, 54, and 56 are selected), and perform, on data read from the first memory, an error correction corresponding to the selected mode (see abstract and other locations), the first plurality of modes of error correction being a plurality of kinds of error correction which the memory system is capable of performing ([see [0023] and other locations: view complexity level as said kind).

For claim 2, Goodman teaches the limitations of claim 1 for the reasons above and further teaches a second memory configured to store information specifying the first plurality of modes of error correction and processing time for each of the first plurality of modes of error correction, each of the first plurality of modes of error correction corresponding to one of the plurality of kinds of error correction which the memory system is capable of performing on data in the first memory (see [0025] and other locations: control logic 50 within controller contains memory array and counters which is also memory; it hold correct mode information for repeating error addresses).

For claim 3, Goodman teaches the limitations of claim 1 for the reasons above and further teaches the processor circuitry is configured to: select a second plurality of modes of error correction among the first plurality of modes of error correction based on the received information and processing time for each of the first plurality of modes; and select the mode among the second plurality of modes of error correction (see [0008], [0016], [0025] and other locations: view relative latencies 0, x, y, z as said processing times; automatic error correction selection (levels 0-1 or 2-3 are a sub-group/ second plurality of group levels 0,1,2,3) is based on counter).

For claim 4, Goodman teaches the limitations of claim 3 for the reasons above and further teaches the processor circuitry is configured to select the second plurality of modes so that total of processing times for the second plurality of modes is less than the time information in the received information  (see [0008], [0016], [0025] and other locations: when second plurality is levels 0-1, it is the least latency, which is less than latency of level 3).

For claims 5-8, the claims recite essentially similar limitations as claims 1-4 respectively. Claims 5-8 are a method.

For claim 21, the claims recite essentially similar limitations from the combination of claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114